Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion spring having a first leg movable into abutment with the housing to bias the first leg against the housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner could not find express disclosure for the specific torsion spring that has a first leg that moves into abutment with the housing upon actuation of the drive member as recited in independent claims 21 and 33.  The drawings show a torsion spring (160) that appears to be in carrier (150) whereby the first leg remains in a static position (Figures 8-12, 22 and 23, for example).  Figure 22A appears to show a first leg that contacts a post (3020) in the housing, but there is no express disclosure of the leg moving into abutment (i.e. it appears to always be in that position).  Hence, it is not clear from the specification or the drawings where the first leg of the torsion spring moves into abutment with the housing as recited in independent claims 21 and 33.
Also, the examiner could find no express disclosure of a post that is translatable/movable relative to the housing as recited in claims 31, 32, 39 and 40.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 24, 28, 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baden et al (5,735,849).
Baden et al discloses  a surgical instrument comprising a housing (22) having an elongate shaft (14) extending therefrom with a drive member (48) extending through the shaft.  An end effector assembly including first and second jaw members (Figure 2, for example) is coupled to a first end of the drive member to move the jaws between open and closed configurations via actuation of the drive member.  There is also a knife channel (Figure 6, for example, shows knife 26 located in the channel of the jaws) defined in each jaw member to allow a knife to longitudinally extend through the jaws.  See, also, Figure 1.  Baden el al also provide a torsion spring (80) within the housing and disposed about a post (Figure 2).  First and second legs extend oppositely from opposite ends of the body of the spring with a second leg operatively associated with a second end of the drive member (i.e. attached to trigger 32 which is used to translate drive member 48), and the first leg moves into abutment with the housing (at 84) to bias the first leg of the torsion spring against the housing.
Regarding claim 23, the torsion spring is located at a different portion of the housing when the jaw members are open (not actuated).  Regarding claim 24, the examiner maintains the torsion spring is inherently configured to apply a consistent closure pressure, particularly since there is no specific definition for “consistent”.  Regarding claim 28, Baden provides a knife blade (26) located between the first and second jaw members.
Regarding claim 33, Baden et al disclose a surgical instrument comprising a housing (22) having an elongate shaft (14) extending therefrom with a drive member (48) extending through the shaft.  An end effector assembly including first and second jaw members (Figure 2, for example) is coupled to a first end of the drive member to move the jaws between open and closed configurations via actuation of the drive member.  Baden el al also provide a torsion spring (80) within the housing and disposed about a post (Figure 2).  First and second legs extend oppositely from opposite ends of the body of the spring with a second leg operatively associated with a second end of the drive member (i.e. attached to trigger 32 which is used to translate drive member 48), and the first leg moves into abutment with the housing (at 84) to bias the first leg of the torsion spring against the housing.
Regarding claim 35, see discussion of claims 23 above.  Regarding claims 35 and 36, see discussion of claims 23 and 24 above.
Claim Rejections - 35 USC § 103
Claims 22, 25-27, 29, 30, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Baden et al (5,735,849) in view of the teaching of Odom et al (7,491,202).
The Baden et al device has been addressed previously.  Regarding claims 22 and 34, Baden et al fails to disclose the particular closure pressure.  However, Odom et al disclose an analogous surgical instrument for grasping tissue and specifically teach the closure pressure of the jaws is between about 3kg/cm2 and 16kg/cm2.  The examiner maintains one of ordinary skill in the art would obviously recognize it would be advantageous to provide the Baden et al jaws with a similar closure pressure for grasping tissue and would be capable of providing such a closure pressure by controlling the force applied by the torsion spring.
Regarding claims 25 and 37, Odom et al also discloses jaw members having an outer housing having a tapered profile (Figure 1C, for example).  To have provided the Baden et al device with jaws having a tapered profile as an alternative design choice would have been an obvious modification for one of ordinary skill in the art given the teaching of Odom et al who disclose such a jaw shape for an analogous tissue clamping/cutting device. 
Regarding claims 26, 27 and 38, Odom et al discloses providing stop members (150) on the jaw member on opposing sides of the cutting channel (210) as seen in Figure 4.  The stop members provide for a controlled closure force on tissue.  To have provided the Baden et al jaw members with stop members on a clamping surface of the jaw to control closure pressure on tissue would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Odom et al.
Regarding claims 29 and 30, Odom et al discloses jaw members on an analogous device that have a cam slot provided on a flange of each jaw with a pivot pin for control actuation of the jaws (Figure 1B, for example).  To have provided the Baden et al device with jaws having a cam slot to actuate the jaws about a pivot axis would have been an obvious alternative design choice for one of ordinary skill in the art since Odom et al fairly teach of such a known actuation mechanism for an analogous clamping device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,918,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same general structure in a narrower manner with only minor, obvious differences in the claimed limitations.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McFarland (2014/0336628) and Couture et al (7,083,618) disclose other electrosurgical forceps devices that use a torsion spring to control actuation of the jaw members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 26, 2022